Investor Update BROWN SHOE COMPANY, INC. JUNE 2009 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995: Investor update contains certain forward-looking statements and expectations regarding the Company’s future performance and the future performance of its brands. Such statements are subject to various risks and uncertainties that could cause actual results to differ materially. These include (i) the timing and uncertainty of activities and costs related to the Company’s information technology initiatives, including software implementation and business transformation; (ii) potential disruption to the Company’s business and operations as it implements its information technology initiatives; (iii) the Company’s ability to utilize its new information technology system to successfully execute its growth strategy; (iv) changing consumer demands, which may be influenced by consumers' disposable income, which in turn can be influenced by general economic conditions; (v) intense competition within the footwear industry; (vi) compliance with applicable laws and standards with respect to lead content in paint and other product safety issues; (vii) rapidly changing fashion trends and purchasing patterns; (viii) customer concentration and increased consolidation in the retail industry; (ix) political and economic conditions or other threats to continued and uninterrupted flow of inventory from China and Brazil, where the Company relies heavily on third-party manufacturing facilities for a significant amount of its inventory; (x) the Company's ability to attract and retain licensors and protect its intellectual property; (xi) the Company's ability to secure/exit leases on favorable terms; (xii) the Company's ability to maintain relationships with current suppliers; and (xiii) the Company’s ability to successfully execute its international growth strategy.The Company's reports to the Securities and Exchange Commission contain detailed information relating to such factors, including, without limitation, the information under the caption “Risk Factors” in Item 1A of the Company’s Annual Report on Form 10-K for the year ended January 31, 2009, which information is incorporated by reference herein and updated by the Company’s Quarterly Reports on Form 10-Q. The Company does not undertake any obligation or plan to update these forward-looking statements, even though its situation may change. -June 10, 2009 NOTE: The Company did not issue formal earnings per share guidance for either full-year or quarterly 2009 in its earnings releases and conference calls.However, it did supply a perspective on a number of operating metrics and this book does not represent an interim change, update, or affirmation of these metrics. Brown Shoe is… 130 Year-Old Footwear Marketer § Brands Consumers Trust § Globally recognized brands § Famous Footwear – leading family branded footwear retailer § Naturalizer– one of the world’s largest women’s brands § Dr. Scholl’s – iconic provider of comfort for feet § Diversified portfolio that spans categories and channels § Strong value position § Vast Sourcing, Design, & Distribution Expertise § More than 600 people across sourcing offices in China § Leading-edge design studios § Strong Balance Sheet & Cash Flow § Inventory management § Solid liquidity § Dividend paid in 346 consecutive quarters § Trusted Long-Term Partnerships With Suppliers, Vendors, & Retailers § Synergistic Multi-Channel Platform Brown Shoe - $2.3 Billion in Sales All data shown is for the trailing 12 month period as of May 2, 2009 Segment Sales Wholesale 31% Retail 69% Brand Sales naturalizer Dr. Scholl's Other Brands Famous Footwear Famous Footwear Category Breakdown Men's Athletic 21% Women's Fashion 28% Women's Athletic 15% Kids Fash. 6% Athl. 9% Accessories 5% Men's Fashion 16% Wholesale Sales Channel Mix Spec. Stores 20% Dept Stores 18% Mass 31% Mid-Tier 31% Brown Shoe Platform A global footwear company with an integrated, synergistic wholesale-retail platform Retail § More than 1,400 total retail doors § Significant sales penetration at most leading retailers § Integrated ecommerce platform for all BWS brands Wholesale § World class global sourcing network.Sourced 63 million pairs at wholesale and sold 40 million at retail § 15%+ of Famous Footwear sales from BWS brands § Cross-skilled talent base E-commerce Current Initiatives §Maximizing Profitability and Liquidity § Expect to generate positive EBIT and net earnings in 2009 § Expense and capital containment initiatives § Expect $35 million in SG&A savings § Reduced planned capex by appx. $100 million from 2009 to 2011 time period § IT infrastructure initiatives – additional $12 to $18 million in annual savings § First quarter average per store inventory at Famous Footwear down 5.1% versus last year § Reduced store opening plan for 2009 to flat to 15 net closings; expect net closings of 30 stores in 2010 and § Focus on store portfolio productivity §Utilize Strengths to Gain Market Share § Investing in the core: Famous Footwear, Naturalizer,Dr. Scholl’s § Further penetration of vertical brands § Leveraging marketing and CRM across enterprise § Efficient distribution network §Develop New Brands and Businesses § International expansion § Sam Edelman § Fergie Famous Footwear Make today Famous Leading family branded footwear retailer with over 1,100 stores in all 50 states §Great Brands, Great Value § More than 80 top footwear brands including Nike, Skechers, New Balance, DC, adidas, Converse, Dr. Scholl’s, Steve Madden, Puma, Naturalizer, and LifeStride § Rewards members account for approximately 60% of sales §Vertical Synergies § 15+% of sales from Brown Shoe wholesale brands § Developing new and exciting internally-developed brand offerings for our stores §Real Estate § Increasing return requirements on current and new stores § Plan 2009 net openings to be flat to down 15 stores and expect to close net 30 stores in each of 2010 and 2011 § Market optimization §“Make Today Famous” § Largest branding effort in company history to launch for Back-to-School 2009 § Television, radio, print, viral videos § Focused on the brands and the consumer shoe shopping experience MAKE TODAY EXPRESSIVE MAKE TODAY LOUD MAKE TODAY POP NATURALIZER beautiful feels so good §Global brand with distribution in 52 countries § $500 million in sales at retail around the world §Product Technology § Strong response to New N5 comfort technology system § Flexible, Light, Balanced, Soft, Breathable § Global design studio opened in Spring ’09 § New comfort system for NaturalSoul § Developing new eco-friendly materials to offer “green” products at a great price §Multi-Channel § Approximately 250 branded specialty stores in North America § Unified retail / wholesale platform § Focused messaging across channels § Driving value price points through our own channels §Lifestyle Brand § Delivering a strong value proposition for the consumer with comfort, style, and quality § Work, Play, Everyday NATURALIZER beautiful feels so good WORK PLAY EVERYDAY Dr.
